Citation Nr: 1759752	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-27 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral pes planus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to May 1991 and from May 1995 to June 2002.  This matter is before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In April 2016, a hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is in the record.  A May 2016 Board decision remanded this matter for further development.  [The Board also granted service connection for  folliculitis, resolving the appeal in that matter.]  The case has now been returned to the Board.



FINDINGS OF FACT

A September 2016 rating decision granted the Veteran service connection for bilateral pes planus, resolving his appeal in the matter; consequently, there is remaining question of fact or law in the matter for the Board to address on appeal.  


CONCLUSION OF LAW

The Veteran's appeal seeking connection for bilateral pes planus has been rendered moot by the AOJ award of service connection for such disability; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.§§  551, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C. § 511(a) is subject to review on appeal to the Secretary.  8 U.S.C.A. § 7104 (a).  The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

Here, in May 2016 the Board remanded this issue for additional development.  A September 2016 rating decision granted service connection for bilateral pes planus (resolving that matter).  Consequently, there is no question of fact or law in the matter remaining for the Board to consider.  Accordingly, the Board has no further jurisdiction to consider an appeal in the  matter, and this appeal must be dismissed as moot.    


ORDER

The appeal seeking service connection for bilateral pes planus is dismissed. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


